Citation Nr: 1147009	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-16 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear disability, to include ear pain.

2.  Entitlement to service connection for leukoplakia.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux).  

4.  Entitlement to service connection for teeth abrasion/bruxism.

5.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected left knee disability.

6.  Entitlement to an initial compensable disability rating for service-connected impingement syndrome of the right shoulder.

7.  Entitlement to an initial compensable disability rating for service-connected cervical spine degenerative joint disease (DJD).

8.  Entitlement to an initial compensable disability rating for service-connected lumbar spine DJD.

9.  Entitlement to an initial compensable disability rating for service-connected hypertension (HTN).

10.  Entitlement to an initial compensable disability rating for service-connected hemorrhoids.

11.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A current disability manifest by right ear pain is not shown by the competent evidence of record.

3.  Competent medical evidence of record shows the Veteran's recurrent leukoplakia was first manifest in service.  

4.  Competent medical evidence of record etiologically links the Veteran's currently diagnosed GERD to his service.

5.  Bruxism is not considered a disability for VA compensation purposes.

6.  During the pendency of his appeal, the Veteran's left knee disability is manifested by complaints of pain and stiffness with objective evidence of flexion limited to no less than 140 degrees, with pain beginning at 120 degrees. 

7.  There is no objective evidence of left knee instability, weakness or incoordination; or of left knee flexion limited to 45 degrees or extension limited to 10 degrees during the appeal period.  

8.  During the pendency of his appeal, the Veteran's impingement syndrome of the right shoulder is manifested by flexion to 180 degrees with pain beginning at 160 degrees and internal and external rotation limited to 45 degrees.

9.  There is no objective evidence of malunion of the right clavicle or scapula, impairment of the humerus, or of right shoulder flexion limited to shoulder level, or any additional objective evidence of functional loss due to painful motion during the appeal period.

10.  During the pendency of his appeal, the Veteran's DJD of the cervical spine is manifested by subjective complaints of intermittent neck pain, stiffness, spasms, weakness, fatigue and infrequent bilateral hand numbness, with objective evidence of measured cervical flexion to no less than 45 degrees with pain beginning at 30 degrees, extension to no less than 0 degrees and bilateral lateral rotation to no less than 80 degrees with pain beginning at 60 degrees.

11.  There is no objective evidence of cervical spine tenderness, spasm, guarding, atrophy, weakness, or additional loss of motion on repetitive use of the cervical spine; or of cervical flexion limited to greater than 30 degrees; there is no objective evidence of incapacitating episodes requiring bed rest prescribed by a physician; neurological testing was within normal limits during the appeal period.

12.  During the pendency of his appeal, the Veteran's DJD of the lumbar spine is manifested by subjective complaints of intermittent pain, stiffness, spasms, weakness, fatigue and objective evidence of lumbar flexion to no less than 90 degrees with pain beginning at 60 degrees, extension to no less than 30 degrees, with pain beginning at 20 degrees and bilateral lateral flexion and rotation to 30 degrees with pain beginning at 20 degrees. 

13.  There is no objective evidence of lumbar spine tenderness, spasm, guarding, atrophy, weakness or additional loss of motion with repetitive use; there is no objective evidence of incapacitating episodes requiring bed rest prescribed by a physician during the appeal period; neurological testing was within normal limits during the appeal period.

14.  During the pendency of his appeal, the Veteran's HTN has not been productive of diastolic pressure predominantly 100 or more.

15.  During the pendency of his appeal, there is no evidence that the Veteran's hemorrhoids are more than moderate, with no evidence that they are irreducible, large or thrombotic or that there are frequent recurrences.

16.  During the pendency of his appeal, there is no evidence of any deformity of his penis or loss of any part of the penis.


CONCLUSIONS OF LAW

1.  Right ear pain was not incurred in active military service.  38 U.S.C.A. §§  1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, recurrent leukoplakia was incurred during his period of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, GERD was incurred during his period of active duty service.  38 U.S.C.A. §§  1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for bruxism are not met.  38 U.S.C.A. §§  1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

6.  The criteria for an initial compensable disability rating percent for impingement syndrome of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

7.  The criteria for an initial disability rating of 20 percent, and no more, for DJD of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2011).

8.  The criteria for an initial disability rating of 20 percent, and no more, for DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2011).

9.  The criteria for an initial compensable disability rating for HTN have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2011).

10.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2011).

11.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.20, 4.31, Diagnostic Codes 7520, 7521, 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, a letter dated in December 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the December 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and private treatment records are of record.  The Veteran's and his representative's written contentions are of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in January and February 2007.  38 C.F.R. § 3.159(c) (4).  The examination reports are adequate as they are predicated on examinations of the Veteran in conjunction with reviews of his claims files, and either provided opinions regarding the etiology of his disabilities or fully addressed the rating criteria relevant to evaluating the Veteran's service-connected disabilities.  In this respect, the Board notes that the Veteran's representative contends that the case should be remanded to provide the Veteran more contemporary examinations to assess the severity of disabilities.  Although the most recent VA examinations were conducted in February 2007, the Veteran has not alleged that any of his service-connected disabilities have increased in severity since his examinations.  Nor has he submitted treatment records indicating any such increase in severity.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Some conditions are not considered diseases or injuries for VA compensation purposes, and disability resulting from them may not be service-connected.  38 C.F.R. §§ 3.303(c), 4.150 (2011).  This is so because they are considered to be defects of congenital or development origin, and so by their very nature, they pre-exist service.  38 C.F.R. § 3.303(c).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Right Ear Disability

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right ear disability, to include ear pain.  Initially, the Board acknowledges that his service treatment records show the Veteran indicated he had a 2-day history of right ear pain in June 1994.  At that time he complained of intermittent right ear pain and "popping."  The diagnosis was pharyngitis and probable strep.  In December 2000, the Veteran was seen in an emergency room because of right ear pain caused by a foreign body.  Subsequent service treatment records show treatment for only left ear complaints.  

Although the Veteran believes that he has a current right ear disability manifest by pain as a result of his service, the Board finds that the post-service February 2007 VA examiner's opinion to be more probative and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  While he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Despite providing a diagnosis of right ear pain and noting the Veteran's complaints of recurrent right ear pain occurring several times a year, the February 2007 VA examiner found no abnormality upon examination of the right ear.  He noted that the tympanic membrane, external canal and mastoids were all normal.  There was no evidence of middle or inner ear infection and there was no evidence of hearing loss.  VA has requested the Veteran submit evidence of a current right ear disability.  However, the Veteran has not submitted any medical evidence of a currently diagnosed right ear disability; nor, has VA been advised of any treatment records showing such.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  Thus, the medical evidence does not establish that the Veteran currently has a right ear disability.  While the Board has considered the Veteran's reports of intermittent pain, the Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  The objective evidence of record fails to show any such diagnosed or identifiable underlying disability with regard to this claim.  

Further, assuming without conceding that the Veteran does have a current right ear disability, the objective evidence of record fails to show that he had any right ear complaints after December 2000 in service until he submitted his claim in June 2006.  The Board finds this gap in time significant, and it weighs against the existence of a link between any current right ear disability and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right ear disability.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Leukoplakia

Considering all the competent medical evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for leukoplakia is warranted.  The Veteran's service treatment records indicate he was first seen for a white lesion on his tongue in December 1995, diagnosed as leukoplakia in January 1996.  Thereafter, he continued to be followed-up for multiple leukoplakia during the remainder of his active duty service, undergoing several biopsies and excisions of the lesions on his tongue.  While the biopsies showed no evidence of malignancy, there were frequent recurrences of the leukoplakia.  Although there was no evidence of lesions at the time of the February 2007 VA examination, nor during a June 2007 private examination, the Board finds the extensive in-service history of recurrences of the leukoplakia lesions probative regarding the chronicity and continuity of this disability, as well as the June 2007 private examiner's noting that the Veteran was told to seek regular follow-up for lesions on his tongue following his retirement from service.  Further, while the June 2007 examiner found no lesions at that time, the diagnosis of leukoplakia was still provided.  There is no evidence of record contradicting this opinion as the February 2007 VA examiner provided no opinion regarding chronicity or continuity of the Veteran's well-documented leukoplakia in service.  Under these circumstances, the Board cannot conclude, given this evidence, that the preponderance of the evidence is against the claim.  

Therefore, the Board finds that the evidence supports service connection for diagnosed leukoplakia.  Accordingly, service connection for leukoplakia is warranted.  38 U.S.C.A. § 5107(b).  

GERD

Likewise, after considering all the competent evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for GERD is warranted.  Initially, the Veteran's service treatment records indicate he complained of "heartburn" in March 2006 and reported that he took Tums for his symptoms at that time.  The Board finds the Veteran's history at the time of his February 2007 VA examination to be consistent with his service treatment records, as he reported that he had symptoms of reflux since the 1980s for which he took over-the-counter medication, such as Tums.  The February 2007 VA examiner, while noting that the Veteran had never had an EGD or barium study for his symptoms, diagnosed GERD based on his history and opined that it was at least as likely as not etiologically related to his service.  In this respect, the Board notes that the February 2007 VA examiner's opinion was provided after the Veteran's claims files were reviewed.  There is no evidence of record contradicting this opinion.  Under these circumstances, the Board cannot conclude, given this evidence, that the preponderance of the evidence is against the claim.  

Therefore, the Board finds that the evidence supports service connection for diagnosed GERD.  Accordingly, service connection for GERD is warranted.  38 U.S.C.A. § 5107(b).  

Bruxism

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bruxism.

Certain dental conditions are not considered disabilities for VA compensation purposes.  38 C.F.R. § 4.155.  Although bruxism is not specifically noted, the provisions clearly provide compensation for bone loss, impairments of the maxilla and/or the mandible and injury to the hard palate, condyloid process and ramus.  

The Veteran's service treatment records clearly indicate that he was issued a mouth guard for bruxism in service and he states that he continues to experience bruxism since his discharge from service.  The Board has no reason to doubt his assertions.  However, the February 2007 VA dental examiner found that there was no evidence of any bony loss of the mandible, maxilla or hard palate.  Likewise, the examiner found no wear facets indicating bruxism.  As noted above, symptoms alone without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  Bruxism is not a disability for VA purposes and the objective evidence of record fails to show any such diagnosed or identifiable underlying dental disability for which service connection can be granted.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bruxism.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran, but while the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  38 C.F.R. §§ 4.1, 4.2, 4.41, Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a left knee disability, impingement syndrome of the right shoulder, DJD of the cervical and lumbar spines, HTN, hemorrhoids and erectile dysfunction was granted in the July 2007 rating decision.  The Veteran has appealed the assigned initial disability ratings for these claims.

Left Knee and Right Shoulder Disabilities and DJD of the Cervical and Lumbar Spines

When an evaluation of a disability is based on limitation of motion, as with these disabilities, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Left Knee

The Veteran's service-connected left knee disability is currently evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  The hyphenated diagnostic code in this case indicates that the traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder and that the limitation of knee flexion under Diagnostic Code 5260 is a residual condition.  

Diagnostic Code 5010 indicates that traumatic arthritis is to be rated as degenerative arthritis.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent disability rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59

Likewise, separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Initially, the Board notes that there is no evidence of right knee ankylosis (Code 5256), instability or subluxation (Code 5257), dislocated semilunar cartilage (Code 5258), or of malunion of the tibia and fibula (Code 5262), and therefore, evaluation under these codes is not warranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for an initial disability rating in excess of 10 percent under the applicable criteria.  38 C.F.R. § 4.7.  The January 2007 VA examination report shows the Veteran reported intermittent left knee pain which he treated with a heating pad and Motrin as needed.  He also complained of left knee stiffness.  He denied any giving way, instability, weakness, dislocation or subluxation, locking episodes, effusion, flare-ups or inflammation.  He reported that he was able to walk three miles and was able to stand more than one hour, but less than three hours.  Examination revealed his gait to be normal.  There was no evidence of crepitation, a mass behind the knee, clicks, snaps or grinding.  There was no objective evidence of instability, patellar abnormality, or meniscus abnormality.  The evidence of record shows left knee flexion was measured to no more than 140 degrees with pain beginning at 120 degrees.  Extension was measured to 0 with no indication of pain.  The January 2007 VA examiner found no evidence of additional limitation of motion with repetitive use.  

Although the Veteran submitted private treatment records prescribing he get a MRI study and X-ray study of his left knee in May and June 2008, it is unclear whether he did so and no such studies have been provided by the Veteran.  Nor has he advised VA that such studies or any other private treatment records are available.  At no time during the pendency of his appeal is there evidence of left knee flexion limited to a degree that is compensable under VA criteria.  Likewise, there is no evidence of left knee extension limited to a degree that would warrant a compensable disability rating at any time during the course of the appeal.  Thus, the preponderance of the evidence reveals that limitation of left knee motion does not warrant a disability rating in excess of 10 percent under Codes 5260 or 5261.  

The Board acknowledges the Veteran's subjective complaints of left knee pain and stiffness, as did the January 2007 VA examiner finding left knee flexion was limited to no less than 120 degrees due to pain.  The Board finds that this functional loss is adequately compensated by the currently assigned 10 percent.  Accordingly, as the preponderance of the evidence of record is against the claim for an increased initial disability rating for the left knee disability, the appeal must be denied.  38 U.S.C.A. § 5107(b).

Right Shoulder

The Veteran's service-connected impingement syndrome of the right shoulder is currently rated as noncompensable under Diagnostic Code 5201.  38 C.F.R. § 4.71a (2011).  Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the arm at shoulder level.  Limitation of motion of the arm to midway between side and shoulder level warrants a 30 percent rating in the major or dominant arm.  Limitation of motion of the arm to 25 degrees from side warrants a 40 percent rating in the major arm.

The Board notes that normal range of motion of the shoulder is from 0 to 180 degrees flexion, 0-90 degrees internal and external rotation, and 0-180 degrees shoulder abduction.  See 38 C.F.R. § 4.17, Plate I.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Initially, the Board finds that the Veteran's right shoulder symptomatology does not meet the criteria for a compensable evaluation under Diagnostic Codes 5202 and 5203, as the evidence does not demonstrate any impairment of the humerus or any dislocation of the clavicle or scapula or malunion or nonunion with loose movement.  Nor does his right shoulder symptomatology meet the criteria for a compensable evaluation under Diagnostic Code 5200 as there is no evidence of any favorable or unfavorable ankylosis of scapulohumeral articulation.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

After considering the totality of the record, the Board finds the preponderance of the evidence is against the Veteran's claim for a compensable initial disability rating for his service-connected impingement syndrome of the right shoulder.  According to the January 2007 VA examination report, the Veteran had full forward flexion of the right shoulder to 180 degrees with pain beginning at 160 degrees.  Internal and external gravity was limited to 45 degrees.  There is no objective evidence of any additional limitation of motion due to repetitive use.  The Veteran's right shoulder symptomatology does not meet the criteria for an initial compensable evaluation under Diagnostic Code 5201, as the medical evidence does not demonstrate objective evidence of any limitation of right arm motion or of pain and functional limitation of the right arm to a degree that would be compensable.  

The Board has considered the Veteran's written statements regarding his symptoms.  The Board has no reason to doubt that the Veteran experiences right shoulder pain.  However, as noted above, the January 2007 VA examination report shows no objective evidence of right shoulder limitation of motion or even functional impairment due to pain that would limit his flexion to shoulder level.  The Board acknowledges the Veteran is competent to give evidence about what he experiences.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds more probative, the minimal objective findings including evidence of full range of motion, with pain beginning at 160 degrees during the January 2007 VA examination and no objective evidence of any additional functional impairment.  

Therefore, the Board finds that the preponderance of the evidence is against a compensable initial disability rating for impingement syndrome of the right shoulder, as there is no indication that there is any right shoulder limitation of motion or functional impairment to warrant a higher rating.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5201.

Cervical and Lumbar Spines

The Veteran's DJD of the cervical and lumbar spines are currently separately evaluated as noncompensably disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the General Rating Formula for Diseases and Injury of the Spine under Diagnostic Codes 5235-5243, a 10 percent disability rating is assigned, in pertinent part, when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Note 2 to the General Rating Formula specifies, in pertinent part, that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees; and, that the normal combined range of motion of the cervical spine is 340 degrees.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

In evaluating the lumbar spine, the General Rating Formula for Diseases and Injury of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Note 2 to the General Rating Formula specifies, in pertinent part, that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees; and, that the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

Considering the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record reasonably supports the grant of a 20 percent initial disability rating for the Veteran's DJD of the cervical spine under the applicable criteria.  38 C.F.R. § 4.7.  The January 2007 VA examination report shows the Veteran complained of intermittent neck pain, stiffness, spasms, weakness, fatigue and infrequent bilateral hand numbness.  However, examination revealed no objective evidence of cervical spine tenderness, spasm, guarding or weakness.  Cervical spine flexion and extension was to 45 degrees with pain beginning at 30 degrees.  Bilateral lateral flexion was to 45 degrees with pain beginning at 30 degrees.  Bilateral lateral rotation was to 80 degrees with pain beginning at 60 degrees.  The examiner noted that there was no evidence of additional loss of motion on repetitive use of the cervical spine.  The Veteran's range of motion on its face does not warrant a compensable disability rating as there is no actual limitation.

However, the law also requires the Board to consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; Deluca, supra.  Moreover, Diagnostic Code 5242 also notes that Diagnostic Code 5003 is also to be considered.  As noted above, while range of motion testing demonstrated forward flexion to 45 degrees, the examiner noted that range of motion was painful from 30 to 45 degrees.  As such, because the Veteran's neck pain started at 30 degrees of forward flexion, the Board concludes that it is more appropriate that his cervical spine motion be considered limited to 30 degrees of forward flexion, rather than 45 degrees.  Essentially, the functional limitation caused by the cervical spine disability limits the Veteran's effective range of motion.  

As such, based on functional limitation and pain, the Board concludes that an initial 20 percent disability rating is warranted for the Veteran's DJD of the cervical spine.  However, the evidence does not support a rating in excess of 20 percent.  As described, the Veteran demonstrated pain-free forward flexion to 30 degrees at the January 2007 VA examination.  As such, a rating in excess of 20 percent is not warranted on a schedular basis.  

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Although the Veteran complained of numbness in his upper extremities, the January 2007 VA examiner found that there was no neurological impairment to the upper extremities.  Therefore, a separate neurologic rating is not warranted.  Likewise, there is no evidence of record that the Veteran has experienced any incapacitating episodes resulting from IVDS as defined by VA during the pendency of his appeal.  In this respect, the evidence of record does not show that the Veteran has ever required bed rest prescribed or supervised by a physician for any incapacitating episodes of neck pain at any time during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Given the findings as discussed above, the criteria for a 20 percent schedular rating, but no more, have been met, and to that extent the Veteran's claim is granted.

Likewise, considering the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record reasonably supports the grant of a 20 percent initial disability rating for the Veteran's DJD of the lumbar spine under the applicable criteria.  38 C.F.R. § 4.7.  The January 2007 VA examination report shows the Veteran complained of intermittent back pain, stiffness, spasms, weakness and fatigue.  However, examination revealed no objective evidence of lumbar spine tenderness, spasm, guarding or weakness.  Thoracolumbar spine flexion was to 90 degrees with pain beginning at 60 degrees, extension was to 0 to 30 degrees with pain beginning at 20 degrees.  Bilateral lateral flexion was to 30 degrees with pain beginning at 20 degrees.  Bilateral lateral rotation was to 30 degrees with pain beginning at 20 degrees.  The examiner noted that there was no evidence of additional loss of motion on repetitive use of the thoracolumbar spine.  The Veteran's range of motion on its face does not warrant a compensable disability rating as there is no actual limitation.

However, as noted above, the law also requires the Board to consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; Deluca, supra.  Moreover, Diagnostic Code 5242 also notes that Diagnostic Code 5003 is also to be considered.  As noted above, while range of motion testing demonstrated thoracolumbar forward flexion to 90 degrees, the examiner noted that range of motion was painful from 60 to 90 degrees.  As such, because the Veteran's back pain started at 60 degrees of forward flexion, the Board concludes that it is more appropriate that his lumbar spine motion be considered limited to 60 degrees of forward flexion, rather than 90 degrees.  Essentially, the functional limitation caused by the lumbar spine disability limits the Veteran's effective range of motion.  

As such, based on functional limitation and pain, the Board concludes that an initial 20 percent disability rating is warranted for the Veteran's DJD of the lumbar spine.  However, the evidence does not support a rating in excess of 20 percent.  As described, the Veteran demonstrated pain-free forward flexion to 60 degrees at the January 2007 VA examination.  As such, a rating in excess of 20 percent is not warranted on a schedular basis.  

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  The Veteran has not complained of any neurological symptoms associated with his lumbar spine and the January 2007 VA examiner found that there was no neurological impairment to the lower extremities.  Therefore, a separate neurologic rating is not warranted.  Likewise, there is no evidence of record that the Veteran has experienced any incapacitating episodes resulting from IVDS as defined by VA during the pendency of his appeal.  In this respect, the evidence of record does not show that the Veteran has ever required bed rest prescribed or supervised by a physician for any incapacitating episodes of back pain at any time during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Given the findings as discussed above, the criteria for a 20 percent schedular rating, but no more, have been met, and to that extent the Veteran's claim is granted.

HTN

The Veteran is currently assigned a noncompensable disability evaluation for HTN, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The note under this code explains that the term hypertension means that the diastolic blood pressure is predominantly 90mm., or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 (2011).

After reviewing all the evidence of record under the rating criteria, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his HTN.  Although the objective evidence of record does show that the Veteran requires continuous medication for control of his HTN, it does not show that he has a history of diastolic pressure predominantly 100 or more.  In this regard, there is only one documented time that the Veteran had a diastolic pressure of 100, in December 2004.  The remainder of the Veteran's service treatment records shows diastolic readings no greater than 98.  At the time of his February 2007 VA examination, the Veteran's blood pressure readings were consistently 130/80.  There is no evidence that the Veteran has a history of diastolic pressure predominantly 100 or more.  As such, the Veteran has not been shown to have met the criteria for an evaluation of 10 percent under the rating criteria.  

Therefore, the Board finds that the preponderance of the evidence is against a compensable initial disability rating for HTN.  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran's service-connected hemorrhoids are currently rated as noncompensable under Diagnostic Code 7336.  38 C.F.R. § 4.114.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are rated noncompensably disabling.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 

After considering the totality of the record, the Board finds the preponderance of the evidence is against the Veteran's claim for a compensable initial disability rating for his service-connected hemorrhoids.  At his February 2007 VA examination, the Veteran complained of pain in the rectal area due to the hemorrhoids approximately once a month.  He reportedly used Preparation H once a day.  His hemorrhoids were described as being intermittent with remissions.  The Veteran refused a rectal examination and gave a history that consisted of external hemorrhoids.  At that time he reported having no bleeding or thrombosis.  

If a Veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street.").  Although the Veteran did report for his examination in February 2007, he refused the rectal examination to evaluate his hemorrhoids.  Therefore, the Board is now compelled to adjudicate his claim based on the existing record.  See 38 C.F.R. § 3.655.  

As there is no evidence that the Veteran's hemorrhoids are currently large, or irreducible, with excessive redundant tissue, or frequent recurrences and he has himself stated that they are not thrombotic, the Veteran has not been shown to have met the criteria for an evaluation of 10 percent under the rating criteria.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable disability rating for hemorrhoids.

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable under Diagnostic Code 7522.  38 C.F.R. § 4.115b.  Under Diagnostic Code 7522, where the penis has a deformity with loss of erectile power, a 20 percent disability will be assigned.  Diagnostic Code 7521 also provides a 20 percent disability rating for removal of the glans of the penis.  Diagnostic Code 7520 provides a 30 percent disability rating if there is removal of half or more of the penis.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Veteran has also been granted special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for his erectile dysfunction.

After considering the totality of the record, the Board finds the preponderance of the evidence is against the Veteran's claim for a compensable initial disability rating for his service-connected erectile dysfunction.  The February 2007 VA genitourinary examination shows the Veteran gave a history of erectile dysfunction of unknown onset treated with Levitra and Viagra.  However, he subsequently refused the genitourinary examination.

As noted above, while the Veteran did report for his examination in February 2007, he refused the genitourinary examination to evaluate his erectile dysfunction and the Board is now compelled to adjudicate his claim based on the existing record.  See 38 C.F.R. § 3.655.  

Diagnostic Code 7522 uses the conjunctive "with."  That is, both deformity and loss of erectile power must be present to meet the criteria for a 20 percent evaluation under this diagnostic code.  Either symptom, by itself, does not approximate the disability picture that would warrant a 20 percent rating.  The Board notes that there is no evidence in his service treatment records or claims file that the Veteran has any deformity and he has not alleged that he does.  Likewise, there is no evidence of record that the Veteran has a loss of any part of the penis, such as would qualify for compensation under diagnostic code 7520 or 7521.  In this case, the available medical evidence provides a preponderance of evidence showing that the service-connected erectile dysfunction does not meet, is not analogous to, and does not approximate any applicable criteria for a compensable rating.

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

The Board has considered the issues raised by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned for the above disabilities.  However, the Board concludes that the service-connected disabilities have not significantly changed and the Veteran has not alleged any change in his disabilities during the course of his appeal.  Thus uniform ratings are appropriate in this case. 

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the rating criteria, but the Veteran's disabilities are not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran is currently employed on a full time basis.  He has not indicated, and the record does not show, that his service-connected disabilities preclude him from obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER

Service connection for a right ear disability, to include ear pain, is denied.

Service connection for leukoplakia is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Service connection for GERD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Service connection for teeth abrasion/bruxism is denied

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is denied.  

Entitlement to an initial compensable disability rating for impingement syndrome of the right shoulder is denied.

Entitlement to an initial disability rating of 20 percent for cervical spine DJD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an initial disability rating of 20 percent for lumbar spine DJD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an initial compensable disability rating for HTN is denied.

Entitlement to an initial compensable disability rating for hemorrhoids is denied.

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


